87 F.3d 1323
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Silvino BARRERA-LOPEZ, Defendant-Appellant.
No. 95-10379.
United States Court of Appeals, Ninth Circuit.
Submitted June 13, 1996.*Decided June 17, 1996.

Before:  SNEED, PREGERSON, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Silvino Barrera-Lopez appeals his sentence imposed following a guilty plea to being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a).   Barrera-Lopez contends the district court erred by imposing his sentence consecutively to his undischarged state prison sentence.   We have jurisdiction under 18 U.S.C. § 3742, 28 U.S.C. § 1291, and affirm.


3
Although Barrera-Lopez asked the district court to impose the federal sentence concurrently to the state sentence, he did not mention U.S.S.G. § 5G1.3(c).   The government, on the other hand, asked the district court to impose a consecutive sentence under U.S.S.G. § 5G1.3(a).   Thus, we review the district court's imposition of the federal sentence consecutively to the state sentence for plain error.   See Fed.R.Crim.P. 52(b);  United States v. Karterman, 60 F.3d 576, 579 (9th Cir.1995).


4
We discern no plain error.  See United States v. Guzman-Bruno, 27 F.3d 420, 423 (9th Cir.), cert. denied, 115 S.Ct. 451 (1994).


5
AFFIRMED.



*
 We unanimously find this case suitable for decision without oral argument, and thus deny the request for oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3